DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 16 are currently pending
Claim 16 is new
Previously withdrawn claim 10 is now canceled
Claims 8-9 and 11-15 were previously withdrawn from consideration
Claims 1-3 are currently amended
Claims 1-7 and 16 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 04/08/2022 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 3 is objected to because of the following informalities:  Lines 4 and 5 each state “anti-sealant” and instead should state “anti-scalant”.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Line 1 states “anti-sealant” and instead should state “anti-scalant”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a plurality of sensors configured to” on line 3 of claim 1, “the LSI/RSI measurement unit configured to” on lines 6-7 of claim 1, “an anti-scalant chemical dosing pump and configured to inject” on lines 9-10 of claim 1, “the DCS configured to” on line 14 of claim 1, “a pH sensor configured to” on line 3 of claim 2, “a total dissolved solids (TDS) sensor configured to” on line 5 of claim 2, “a temperature sensor configured to’ on line 7 of claim 2, “a calcium hardness sensor configured to” on line 9 of claim 2, “an alkalinity (TAC) sensor configured to” on line 11 of claim 2, and “the DCS is configured to” on lines 3-4 of claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an anti-scalant injection system having an anti-scalant chemical dosing pump and configured to inject” on lines 9-10.  It is unclear and confusing what is configured to inject, the anti-scalant injection system or the anti-scalant chemical dosing pump?  Claims 2-7 and 16 are also rejected since these claims depend on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/465180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the instant application discloses a process cooling water system comprising a plurality of sensors for sampling a plurality of characteristics of the process cooling water, a measurement unit, and an anti-scalant injection system.  Furthermore, dependent claims 2-7 and 16 also disclose specific sensors, a control system, and a heat exchanger.
Independent claims 1 and 20, along with corresponding dependent claims 2-19 discloses a process cooling water system and method comprising numerous sensors for measuring multiple parameters, a measurement unit, an anti-scalant injection system, a control system and a heat exchanger.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DUARTE et al. (U.S. 2013/0026105 A1) (hereinafter “Duarte”).

Regarding Claim 1:
Duarte teaches a process cooling water (PCW) system for an iron or steelmaking application (Examiner’s note:  the claim limitation ‘for an iron or steelmaking application’ is merely the material worked upon and also intended use of the PCW system) (see FIGS. 3-4) (see paragraphs 2, 12, 117-122), the PCW system comprising:
a plurality of sensors configured to sample a plurality of characteristics of the PCW system (see paragraphs 117-122, 142, 145, 148 and 153 further discussing a pH measurement device, and also discusses measuring concentration, alkalinity, temperature, and TDS);
a Langelier Saturation Index (LSD/Ryznar Stability Index (RSI) measurement unit coupled to the plurality of sensors, the LSI/RSI measurement unit configured to calculate one or more of LSI and RSI based on the plurality of characteristics of the PCW system (see paragraphs 117-123, 135, 141 and 152 further discussing a scaling measurement device PT2); and
an anti-scalant injection system having an anti-scalant chemical dosing pump (see FIG. 4, pump 17) and configured to inject one or more anti-scalant chemicals into the PCW system (see paragraphs 117-122, 133, and 153 further discussing an injector I for injecting numerous scalant chemicals into the PCW), the anti-scalant injection system including a distributed control system (DCS) in communication with the LSI/RSI measurement unit and the anti-scalant chemical dosing pump (see FIG. 3 further illustrating a primary control loop PCL and a secondary control loop SCL) (see FIG. 4, pump 17), the DCS configured to adjust a dosing algorithm for dosing the one or more anti-scalant chemicals in real time responsive to the calculated one or more of the LSI and the RSI to thereby control scale formation in the PCW system (see paragraphs 117-122, 133, and 153 further discussing an injector I for injecting numerous scalant chemicals into the PCW).
Duarte does not explicitly teach injecting the one or more anti-scalant chemicals into the PCW in real time; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the process cooling water system to measure characteristics and to further inject chemicals into the system in real time for accurate and effective control of the process water system (see paragraphs 1, 12, 117, 121 and 142).



Regarding Claim 2:
Duarte teaches the PCW system of claim 1, wherein the plurality of sensors comprise one or more of:
a pH sensor configured to measure a pH characteristic of the PCW system;
a total dissolved solids (TDS) sensor configured to measure a TDS characteristic of the PCW system;
a temperature sensor configured to measure a temperature characteristic of the PCW system;
a calcium hardness sensor configured to measure a calcium hardness characteristic of the PCW system; and
an alkalinity (TAC) sensor configured to measure an alkalinity characteristic of the PCW system (see paragraphs 117-122, 142, 145, 148 and 153 further discussing a pH measurement device, and also discusses measuring concentration, alkalinity, temperature, and TDS).

Regarding Claim 3:
Duarte teaches the PCW system of claim 1, wherein the DCS is configured to control the anti-scalant chemical dosing pump for injecting the one or more anti-scalant chemicals into the PCW system responsive to the calculated one or more of the LSI and the RST in real time (see FIG. 3 further illustrating a primary control loop PCL and a secondary control loop SCL) (see FIG. 4, pump 17) (see paragraphs 117-122, 133, and 153 further discussing an injector I for injecting numerous scalant chemicals into the PCW).

Regarding Claim 4:
Duarte teaches the PCW system of claim 1, wherein the plurality of sensors are disposed within a clarifier of the PCW system (see FIG. 4, a cooling tower 1 further including a basin 3) (see paragraphs 2 and 12 further discussing a cooling tower further including a basin).

Regarding Claim 5:
Duarte teaches the PCW system of claim 4, wherein the plurality of sensors are disposed within a cold well of the clarifier of the PCW system (see FIG. 4, a cooling tower 1 further including a basin 3) (see paragraphs 2 and 12 further discussing a cooling tower further including a basin).

Regarding Claim 6:
Duarte teaches the PCW system of claim 1, wherein the plurality of sensors are in-line downstream of a heat exchanger of the PCW system (see FIG. 4, a heat exchange system 9) (see paragraph 150 further discussing a heat exchange system 9).

Regarding Claim 7:
Duarte teaches the PCW system of claim 1, wherein the anti-scalant injection system is fluidly coupled to a cold well of a clarifier of the PCW system (see FIG. 4, a cooling tower 1 further including a basin 3) (see paragraphs 2 and 12 further discussing a cooling tower further including a basin).

Regarding Claim 16:
	Duarte teaches the PCW system of claim 1, wherein the DCS adjusts the dosing algorithm based on make-up water chemistry in the PCW system determined by at least one of the plurality of sensors (see paragraphs 117-122, 133, and 153 further discussing an injector I for injecting numerous scalant chemicals into the PCW) (see paragraphs 117-122, 142, 145, 148 and 153 further discussing a pH measurement device, and also discusses measuring concentration, alkalinity, temperature, and TDS).


Other References Considered
J. E. Horner (U.S. 3,361,150) teaches a water conditioning control system including a cold well, numerous sensors and an injection system.

G. H. Rohrback (U.S. 3,718,556) teaches an ionic pH control system and method.

Katayama et al. (U.S. 4,814,406) teaches a scale inhibitor.

Gifford et al. (U.S. 2016/0115046 A1) (hereinafter “Gifford”) teaches a low scale potential water treatment system and method.


Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification objections have been considered and are now withdrawn as a result of the current specification amendments.
The previous claim objection has been considered and is now withdrawn as a result of the current claim amendment.  However, a new set of claim objections are now made (see above).
The previous 112(b) claim rejection has been considered and is now withdrawn as a result of the current claim amendment.  However, a new set of 112(b) claim rejection is now made (see above).
A new set of 112(f) claim interpretation/analysis is now made (see above).
The previous provisional double patenting rejection is still maintained and held in abeyance, as requested by Applicant.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773